Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levin et al (US Patent no. D612618).  Levin discloses an organization device, comprising: all the claimed features of applicant’s device as illustrated below. Regarding applicant’s recitation of intended for hair accessories such as hair bands/loops,  Levin’s extension flanges and vertical posts are capable of supporting a plurality of hair bands/loops in a horizontal position or a vertical position. 

    PNG
    media_image1.png
    724
    1050
    media_image1.png
    Greyscale

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jefferson et al (US Patent no. D560285).  Jefferson discloses an organization device, comprising: all the claimed features of applicant’s device as illustrated below. Regarding applicant’s recitation of intended for hair accessories such as hair bands/loops,  Jefferson’s extension flanges and vertical posts are capable of supporting a plurality of hair bands/loops in a horizontal position or a vertical position. 

    PNG
    media_image2.png
    940
    1176
    media_image2.png
    Greyscale


 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (US Patent no. D612618) in view of Brown et al (US Patent no. 7377409). 
Levin discloses an organization device, comprising: all the claimed features of applicant’s device as illustrated and discussed above.
Regarding claim 4, Levin discloses further comprising: one or more third extension flanges (see illustration above) extending horizontally and perpendicularly relative to the vertical support structure.
However, Levin does not disclose each of the one or more third extension flanges having extension flange bodies that are relatively larger than bodies of the one or more first extension flanges, the one or more third extension flanges configured to receive a plurality of hair bands/loops in a vertical position.  Brown teaches in an organization device (1, figure 1) comprising a hanging flange (2), first extension flanges (18), second extension flanges (38) and third extension flange (19), wherein the third extension flange having extension flange bodies (flange 19 with apertues 20, 22, 39, 4) larger than the bodies of the first extension flanges (18).  To provide various sizes of extension flanges has the well-known purpose of supporting items of various sizes.   It would have been obvious to one of ordinary skilled in the art to have modify the extension flanges of Levin such that the third extension flange are larger than the first extension flanges as taught by Brown for the well-known purposes of supporting items of different size than the items supported in on the first extension flanges. 
Regarding claim 5, Levin discloses further comprising: a fourth or lowest extension flange extending from a lower portion/end of the vertical support structure (see Levin’s illustration above).   However, Levin does not disclose the fourth extension flange at the lower end defining a plurality of wide accessory apertures and/or a plurality of narrow accessory apertures therethrough.  each of the plurality of wide accessory apertures configured to receive a portion of a wide headband therethrough, and each of the plurality of narrow accessory apertures configured to receive a portion of a narrow headband therethrough.  Brown teaches in an organization device (1, figure 1) comprising a hanging flange (2), first extension flanges (18), second extension flanges (38) and lower end extension flange (19), wherein the lower end extension flange defining a plurality of wide accessory apertures (20, 22) and/or a plurality of narrow accessory apertures (4, 39) therethrough. It would have been obvious to one of ordinary skilled in the art to have modify the lowest or fourth extension flange of Levin such that it defines a plurality of wide accessory apertures and/or a plurality of narrow accessory apertures therethrough for supporting preferred items therein as taught to be desirable by Brown.  Furthermore, it would have been an obvious matter of design choice to have the narrow aperture or wide apertures to receive various different sizes of headband through since such can be achieved without undue experimentation. 
Regarding claim 11 which includes combination of claims 1-5, the rejections of which are discussed and shown above.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (US Patent no. D612618) and Brown et al (US Patent no. 7377409) as applied to claims 1-5 and 11 above, and further in view of Ellingsworth et al (US Patent no. 5242048).
Levin and Brown combined discloses an organization device, comprising: all the claimed features of applicant’s device as illustrated and discussed above except for disclose one or more side hooks extending relatively horizontally and then relatively vertically from a portion of the organization device, the one or more side hooks configured to receive one or more accessories thereon. 
Ellingsworth teaches an organization device, comprising: a device body (14) having a hanging flange (15) present/defined therein at a relative upper end of the organization device; a vertical support structure (14) extending from a portion of the hanging flange downward to or near a relative lower end of the organization device or a structure present at said relative lower end; and one or more first extension flanges (16) extending horizontally and perpendicularly relative to the vertical support structure (14); further comprising: one or more side hooks (22) extending relatively horizontally and then relatively vertically from a portion of the organization device (14), the one or more side hooks configured to receive one or more accessories (30, figure 2) thereon. It would have been obvious to one of ordinary skilled in the art to have modify the organization device of Levin and Brown combined such that the one or more side hooks are provided to receive one or more accessories thereon as taught to be desirable by Ellingsworth.
 Claims  8, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (US Patent no. D612618) and Brown et al (US Patent no. 7377409) as applied to claims 1-5 and 11 above, and further in view of Weaver (US Publication no. 20200329848).  Regarding claims 8, 10, 13, and 15, Levin and Brown combined discloses all the claimed features of applicant’s invention.  Furthermore, Brown teaches providing a wire accessory support (23) configured to engage the organization device through one or more of the plurality of narrow accessory apertures (4,figure 1).  However, Levin and Brown combined does not disclose the wire accessory support is of a basket configured to engage the organization device through one or more of the plurality of narrow accessory apertures, whereby one or more hair accessories can be retained within the basket.  Weaver (US Publication no. 20200329848) disclose a basket (101) configured to engage a device (100) through one or more plurality of narrow accessory apertures (105), whereby one or more hair accessories can be retained within the basket.  It would have been obvious to one of ordinary skilled in the art to have modify the organization device of Levin and Brown combined such that a basket configured to engage the organization device through one or more of the plurality of narrow accessory apertures, whereby one or more hair accessories can be retained within the basket as taught to be desirable by Weaver. 
Claims 7, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (US Patent no. D612618) and Brown et al (US Patent no. 7377409) as applied to claims 1-5 and 11 above, and further in view of Hess et al (US Patent no. 8939286).  Levin and Brown combined discloses an organization device, comprising: all the claimed features of applicant’s device as illustrated and discussed above.
Regarding claims 7, 9, 12, and 14, Levin and Jefferson combined does not disclose further comprising: one or more elastic cords, the one or more elastic cords configured to engage the organization device through one or more of the plurality of narrow accessory apertures, whereby one or more hair accessories can be retained by the one or more elastic cords.  
Hess discloses an organization device comprising: one or more elastic cords (42, figure 4), the one or more elastic cords configured to engage the organization device through one or more of the plurality of narrow accessory apertures (44, figure 3), whereby one or more accessories (82) can be retained by the one or more elastic cords. It would have been obvious to one of ordinary skilled in the art to have modify the organization device of Levin and Brown combined such that the one or more elastic cords configured to engage the organization device through one or more of the plurality of narrow accessory apertures, whereby one or more hair accessories can be retained by the one or more elastic cords as taught to be desirable by Hess.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Groth (US 20140083887A1) teaches hair accessory organizer wherein the hair loop (40) is supported horizontally. Bank (US Patent No. 1515539 disclose an organization device comprising hanger (22,23) and first, second, third, fourth extension arms (15) with upright vertical posts (19) and basket (24) at the lower end. The remaining cited art of record further demonstrate organization devices with hanging supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc